DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grudo et al. (US 2013/0303844 A) in view of Arai et al. (US 6346075).
Regarding claim 21, Grudo discloses a valve (200; Fig. 3) for a medical device, comprising: a shaft (225; Fig. 3) having a passage from a first opening (272; par. [0043]) to a vent (275; par. [0043]); at least one seal (205; par. [0039]); an outer cap (235/230); an inner ring (Fig. 6 - defining 285) having a diaphragm (280; Fig. 6) that extends from an outer circumference of the inner ring (Fig. 6) to an internal circumference of the outer cap (inner surface of 230); a button cap (245) attached (par. [0045]) to the shaft (225); and a resilient member (240; par. [0049]) disposed between the button cap (245) and the diaphragm (280), wherein the outer cap (235/230), inner ring (Fig. 6), and the button cap (245) define a central bore to accommodate said shaft (225; par. [0044], [0045], [0049]).
However, Grudo does not specifically disclose wherein at least one hinge extends vertically downwards from said diaphragm and wherein said at least one hinge is configured to connect to a corresponding mount on the medical device. Arai teaches an analogous valve (Fig. 8) wherein an inner ring has a diaphragm (76A; Fig. 3; a dividing membrane or partition) that extends from an outer circumference of the inner ring (Fig. 3) to an internal circumference of an outer cap (76; Fig. 3), wherein at least one hinge (80; Fig. 5) extends vertically downwards from said diaphragm (76A) and wherein said at least one hinge (80) is configured to connect to a corresponding mount  (42/43) on the medical device (col. 7, ll. 30-39).  It would have been obvious to have modified the outer cap, inner ring and diaphragm of Grudo with the hinge of Arai in order to secure the valve to a mount on an endoscope, as taught by Arai.
Regarding claim 22, Grudo in view of Arai disclose the valve of claim 21, wherein the shaft (225) further comprises at least one groove (217; par. [0039]), and the valve further comprises a bushing (810; Fig. 8A) within the groove (221), wherein the bushing (810) is configured to center said valve within a channel of the medical device (Fig. 8A).
Regarding claim 23, Grudo in view of Arai disclose the valve of claim 21, wherein the shaft (225), the outer cap (235/230), the inner ring (Fig. 6), and the button cap (245) comprise at least one of polyurethane, polyurea, polyether(amide), PEBA, thermoplastic elastomeric olefin, copolyester, styrenic thermoplastic elastomer, carbon fiber, glass fiber, ceramics, methacrylates, poly (N-isopropylacrylamide), PEO-PPO-PEO, rubber, plastic, polycarbonate, ABS, MABS, and silicone (par. [0041]).
Regarding claim 24, Grudo in view of Arai disclose the valve of claim 21, wherein the button cap (245) includes an internal ring that attaches (par. [0045]) to the shaft (225).
Regarding claim 25, Grudo in view of Arai disclose the valve of claim 21, wherein the shaft comprises plastic (par. [0041]) and the button cap comprises plastic (par. [0041]) and the shaft is mechanically bonded to the button cap (par. [0045]). Grudo discloses the claimed invention except for the shaft being made out of machined steel. It would have been obvious to one having ordinary skill in the art to have made the shaft of Grudo out of machined steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. 
Regarding claim 26, Grudo in view of Arai disclose the valve of claim 21, wherein said at least one hinge (Arai: 80) comprises a tine and barb (Arai: Fig. 3).
Regarding claim 27, Grudo in view of Arai disclose the valve of claim 21, wherein said at least one hinge (Arai: 80) is configured to generate an audible and tactile snap when said at least one hinge is connected to said corresponding mount, thereby indicating that the valve has been seated correctly (intended use; capable of such functioning).
Regarding claim 29, Grudo in view of Arai disclose the valve of claim 21, wherein the outer cap and the inner ring with the at least one hinge are molded as a single component (Arai: col. 7, ll. 30-39).
Regarding claim 30, Grudo in view of Arai disclose the valve of claim 21, wherein said at least one hinge (Arai: 80) is spaced from the shaft and the outer cap (Arai: Fig. 3).
Regarding claim 31, Grudo in view of Arai disclose the valve of claim 21, wherein the at least one hinge (Arai: 80) is positioned radially-outer relative to a central longitudinal axis of the shaft from a radially-innermost portion of the inner ring (Arai: Fig. 3). 
Regarding claim 32, Grudo in view of Arai disclose the valve of claim 21, wherein the outer cap includes a first proximal portion (top of 235; Fig. 4) and a second distal portion (bottom of 235; Fig. 4) radially-outer from a central longitudinal axis of the shaft from the first proximal portion (Fig. 4), wherein the at least one hinge is longitudinally aligned with the first proximal portion of the outer cap (Fig. 4; Arai: Fig. 3).
Regarding claim 33, Grudo discloses a valve (200; Fig. 3) for a medical device, comprising: a shaft (225; Fig. 3) having a passage from a first opening (272; par. [0043]) to a vent (275; par. [0043]); an outer cap (235/230); an inner ring (Fig. 6 - defining 285) having a diaphragm (280; Fig. 6) that extends from the inner ring (Fig. 6) to the outer cap (inner surface of 230); a button cap (245) attached (par. [0045]) to the shaft (225); and a resilient member (240; par. [0049]) disposed between the button cap (245) and the diaphragm (280).
However, Grudo does not specifically disclose wherein at least one hinge extends vertically downwards from said diaphragm, wherein said at least one hinge is spaced from the shaft; and wherein said at least one hinge is positioned radially-outer relative to a central longitudinal axis of the shaft from a radially-innermost portion of the inner ring.  Arai teaches an analogous valve (Fig. 8) wherein an inner ring has a diaphragm (76A; Fig. 3; a dividing membrane or partition) that extends from the inner ring (Fig. 3) to an outer cap (76; Fig. 3), wherein at least one hinge (80; Fig. 5) extends vertically downwards from said diaphragm (76A) wherein said at least one hinge (80) is spaced from the shaft (Fig. 3); and wherein said at least one hinge (80) is positioned radially-outer relative to a central longitudinal axis of the shaft from a radially-innermost portion of the inner ring (Fig. 3).  It would have been obvious to have modified the outer cap, inner ring and diaphragm of Grudo with the hinge of Arai in order to secure the valve to a mount on an endoscope, as taught by Arai.
Regarding claim 34, Grudo in view of Arai disclose the valve of claim 33, wherein the outer cap includes a first proximal portion (top of 235; Fig. 4) and a second distal portion (bottom of 235; Fig. 4) radially-outer from a central longitudinal axis of the shaft from the first proximal portion (Fig. 4), wherein the at least one hinge is longitudinally aligned with the first proximal portion of the outer cap (Fig. 4; Arai: Fig. 3).
Regarding claim 37, Grudo discloses a valve (200; Fig. 3) for a medical device, comprising: a shaft (225; Fig. 3) having a passage from a first opening (272; par. [0043]) to a vent (275; par. [0043]), the shaft having a longitudinal axis (Fig. 3); an outer cap (235/230); an inner ring (Fig. 6 - defining 285) having a diaphragm (280; Fig. 6) that extends from the inner ring (Fig. 6) to the outer cap (inner surface of 230); a button cap (245) coupled (par. [0045]) to the shaft (225); and a resilient member (240; par. [0049]) disposed between the button cap (245) and the diaphragm (280), wherein the outer cap (235/230) and the inner ring (Fig. 6) define a central bore to accommodate said shaft (225; par. [0044], [0045], [0049]).
However, Grudo does not specifically disclose wherein a portion of the outer cap is radially outward, relative to the longitudinal axis, from a hinge of the outer cap, and the hinge is radially outward, relative to the longitudinal axis, from the inner ring.  Arai teaches an analogous valve (Fig. 3) wherein a portion of the outer cap (76) is radially outward, relative to the longitudinal axis, from a hinge (80) of the outer cap, and the hinge (80) is radially outward, relative to the longitudinal axis, from the inner ring (Fig. 3).   It would have been obvious to have modified the outer cap, inner ring and diaphragm of Grudo with the hinge of Arai in order to secure the valve to a mount on an endoscope, as taught by Arai.

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grudo in view of Arai as applied to claims 21 and 37, respectively, above, and further in view of Anderson et al. (US 2013/0338442 A1).
Regarding claim 28, Grudo in view of Arai disclose the valve of claim 21, but does not specifically disclose wherein at least one rib is positioned along the internal circumference of the outer cap, and the at least one rib is configured to act as an edge stop to ensure said valve is centered on the mount.
Anderson teaches an analogous valve wherein at least one rib (27; Fig. 8; par. [0056]) is positioned along the internal circumference of the outer cap (Fig. 8).  Anderson also teaches that the rib disposed on the internal circumference of the outer cap provides a seal against the shaft or portion of the endoscope (par. [0056]). Additionally, the at least one rib (Anderson: 27; Fig. 8; par. [0056]) is configured to act as an edge stop to ensure said valve is centered on the mount (intended use; capable of such functioning). It would have been obvious to have modified the shaft, outer cap, inner ring and diaphragm of Grudo with the recessed apertures, hinge and rib of Anderson in order to secure the inner ring and outer cap to the shaft and to provide a seal against the shaft or portion of the endoscope, as taught by Anderson, thereby further preventing separation of valve components and ensuring that the valve creates a seal and negative pressure to cause flow from the distal end of the endoscope toward the suction connection, when the valve is actuated.
Regarding claim 38, Grudo in view of Arai disclose the valve of claim 37, but does not specifically disclose wherein at least one rib is positioned along the internal circumference of the outer cap.
Anderson teaches an analogous valve wherein at least one rib (27; Fig. 8; par. [0056]) is positioned along the internal circumference of the outer cap (Fig. 8).  Anderson also teaches that the rib disposed on the internal circumference of the outer cap provides a seal against the shaft or portion of the endoscope (par. [0056]). It would have been obvious to have modified the shaft, outer cap, inner ring and diaphragm of Grudo with the recessed apertures, hinge and rib of Anderson in order to secure the inner ring and outer cap to the shaft and to provide a seal against the shaft or portion of the endoscope, as taught by Anderson, thereby further preventing separation of valve components and ensuring that the valve creates a seal and negative pressure to cause flow from the distal end of the endoscope toward the suction connection, when the valve is actuated.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grudo in view of Arai as applied to claim 37, above, and further in view of Ogino  (JP 2003-305003).
Regarding claim 39, Grudo in view of Arai disclose the valve of claim 37, but does not specifically disclose wherein the button cap is configured to extend within the outer cap when the resilient member is in a compressed position and in a decompressed position. Ogino teaches an analogous valve, wherein the button cap (24) is configured to extend within the outer cap (21) when the resilient member (25) is in a compressed position and in a decompressed position (Figs. 1 and 5-8). It would have been obvious to one having ordinary skill in the art to have made the button cap of Grudo extend within the outer cap, as taught by Ogino, as a simple substitution of one known configuration for another, having the predictable result of moving the shaft of the valve. Moreover, the extension of the button cap within the outer cap has no effect on the functioning of the valve. 

Claim(s) 35-36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grudo in view of Arai as applied to the claims above, and further in view of Kondo (US 4694821).
Regarding claim 35, Grudo in view of Arai disclose the valve of claim 33. Although Grudo discloses that its button cap (245) may be securely attached to the shaft (225) using a mechanical attachment or any suitable attachment method (par. [0045]), it does not specifically disclose that is securely attached to the shaft by fitting into a notch of the shaft. Kondo teaches an analogous disposable valve wherein the mechanical attachment between the shaft (41/56) and the button cap (52) occurs by fitting the cap (52/54) into a notch (externally threaded top end 47) near the vent of the shaft (41/56; col. 4, Il. 47-54, col. 5, Il. 5-29, and col. 6, Il. 47-64). It would have been obvious to one having ordinary skill in the art to have provided a notch near the vent of the shaft of Grudo for the mechanical attachment of the button cap and shaft, as taught by Kondo, as a simple substitution of one known mechanical attachment for another, having predictable results. Additionally, such a mechanical attachment further secures the button cap to the shaft for proper functioning of the valve.
Regarding claim 36, Grudo in view of Arai in view of Kondo disclose the valve of claim 33, further comprising a seal (205; par. [0039]) within a groove (217) of the shaft (225).
Regarding claim 40, Grudo in view of Arai disclose the valve of claim 33. Although Grudo discloses that its button cap (245) may be securely attached to the shaft (225) using a mechanical attachment or any suitable attachment method (par. [0045]), it does not specifically disclose that is securely attached to the shaft by fitting into a tapered end of the shaft. Kondo teaches an analogous disposable valve wherein the mechanical attachment between the shaft (41/56) and the button cap (52) occurs by fitting the cap (52/54) into a tapered end (externally threaded top end 47) near the vent of the shaft (41/56; col. 4, Il. 47-54, col. 5, Il. 5-29, and col. 6, Il. 47-64). It would have been obvious to one having ordinary skill in the art to have provided a tapered end near the vent of the shaft of Grudo for the mechanical attachment of the button cap and shaft, as taught by Kondo, as a simple substitution of one known mechanical attachment for another, having predictable results. Additionally, such a mechanical attachment further secures the button cap to the shaft for proper functioning of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/5/22